Bullard, J.
This is an action against the administratrix .of the estate of Charles F. Stafford, to recover the price of building a gin house, cotton press, &c., according to contract. The plaintiff recovered a part of his demand, and the defendant has appealed.
The case' turned wholly upon questions of fact, and they have been argued in writing at much length in this court. Upon the *253first question, to wit, whether the work had been delivered by the undertaker, and was at the risk of Stafford, at the time it was destroyed, together with a part of the crop, by fire, we concur with the Judge of Probates in the conclusion to which he came, that the loss must fall upon the estate. It is certain that a part of the crop had been- ginned, and that the building was under the control of the owner.
As to the other question, whether the plaintiff had performed his contract and to what amount the estate was entitled to' a credit, which was decided by the Judge of the Court of Probates, an attentive examination of the evidence, and of the arguments addressed to us, has failed to convince us that the judgment is so clearly erroneous as to make it our duty to interfere.

Judgment affirmed.